Citation Nr: 0704686	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  

2.  Entitlement to service connection for claimed residuals 
of a head injury.  

3.  Entitlement to a compensable evaluation for the service-
connected sensorineural hearing loss of the left ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at hearing in Washington D.C. in October 2006.  

The claim of service connection for residuals of a head 
injury was the subject of a previous Board decision in July 
2003.  The Board has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for residuals of 
a head injury and the claim for a compensable evaluation for 
the service-connected left ear hearing loss are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The evidence presented since a July 2003 decision of the 
Board is more than cumulative in nature and does raise a 
reasonable possibility of substantiating the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
residuals of a head injury was denied in a decision of the 
Board in July 2003.  The veteran applied to reopen the claim 
in September 2004.  

In a February 2005 rating decision, the RO determined that 
there was no evidence showing an injury in service or current 
medical evidence showing that the veteran's current headaches 
and a seizure disorder were related to a head injury or 
treatment in service.  

However, since the July 2003 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran has submitted VA treatment 
records dated September 2002 to January 2005, replete with 
reference to treatment for headaches and seizures.  

In a January 2005 VA examination addendum opinion, the 
examiner opined that the veteran suffered a definite head 
injury, while in a tank during service, which resulted in the 
veteran suffering a concussion.  The veteran thusly had been 
treated for possible concussion syndrome and serious epilepsy 
and confusion.  The examiner indicated that the claims file 
had been reviewed in conjunction with the proffering of this 
opinion.  

Also submitted, was the transcript of his hearing held before 
the undersigned VLJ in October 2006.  The veteran testified 
about the treatment he had received since service for 
residuals of a head injury suffered when a tank lid fell onto 
his head during training maneuvers while he was stationed at 
Fort Lewis.   

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim, 
in the Board's opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for residuals of a head injury.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a head injury, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for residuals 
of a head injury, the Board finds that additional development 
is necessary with respect to that claim.  

During his October 2006 Board hearing, the veteran testified 
that he suffered an injury to his head when a tank lid fell 
onto his head during training maneuvers while he was 
stationed at Fort Lewis.  It is pertinent to note in this 
regard that, during service, he was shown to have been 
stationed at Fort Lewis from September to December 1959.  

A VA examination in 2001 recorded his history of having 
suffered a head injury when a tank lid fell on his head 
during training maneuvers in service.  He was diagnosed as 
having probable temporal lobe seizures at the time of the VA 
examination.  

In this regard, the Board notes that the veteran asserts that 
the injury happened at Fort Lewis.  The Board observes, 
however, that the RO requested hospital records from the 
medical center at Fort Bragg.  

The Board also notes that the veteran asserts that he 
received treatment for his claimed residuals of a head injury 
from a Dr. Sullivan subsequent to his discharge from service.  

As to his claim for a compensable evaluation for the service-
connected left ear hearing loss, the Board observes that 
results from a December 2004 VA audiological examination were 
inconclusive.  

Thus the last VA examination of record to render conclusive 
results on the veteran's level of hearing impairment was in 
March 1994.  

The Board finds that a more contemporaneous VA examination is 
necessary. See VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information concerning medical 
treatment received by him in service and 
following his discharge from service.  
Based on the veteran's response, the RO 
should attempt to obtain all clinical 
records from all previously unidentified 
treatment sources, to include possible 
hospital records located at Fort Lewis 
and treatment records from a Dr. 
Sullivan.  The veteran also should be 
notified that he may submit competent 
evidence to support his assertions that 
he has current residuals of a head injury 
due to an injury in service. If the RO's 
search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies, to include pure tone threshold 
testing and the Maryland CNC speech 
audiometric test, that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of service 
connection for residuals of head injury 
and entitlement to compensable evaluation 
for the service-connected left ear 
hearing loss in light of the additional 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


